                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                            SHREVEPORT DIVISION


DEMARCUS CLARK #587170                             CIVIL ACTION NO. 15-cv-2834

VERSUS                                             JUDGE FOOTE

N. BURL CAIN                                       MAGISTRATE JUDGE HORNSBY


                               MEMORANDUM ORDER

       The undersigned recently issued a Report and Recommendation (Doc. 36) that

addressed Petitioner’s habeas claims. One claim was that Petitioner’s Sixth Amendment

rights under the Confrontation Clause were violated when the crime lab analyst who did

the underlying DNA testing was no longer available to testify and was replaced by a

coworker who served as a technical reviewer and prepared the final report based on the

prior testing. The undersigned recommended that the claim be denied, based largely on

Grim v. Fisher, 816 F.3d 296 (5th Cir. 2016).

       After the Report and Recommendation issued, the Fifth Circuit decided Jenkins v.

Hall, ___ F.3d ___, 2018 WL 6566977 (5th Cir. Dec. 13, 2018), which applied Grim to

reject another similar habeas claim. The petitioner in Jenkins was convicted of possessing

cocaine. The crime lab technician who performed the chemical test to determine that the

substance was cocaine was unavailable at trial due to extended medical leave. The State

called her manager, who had served as a technical reviewer in the case. The testifying

witness did not observe or participate in the testing of the substance, but he did review the
data that the analyst placed on her worksheet to ensure that the results supported the

conclusion in the crime lab report.

        The facts in Jenkins are similar to those presented in this case, where the testifying

witness also served as a technical reviewer. In this case, moreover, the testifying witness

actually wrote the final crime lab report based on the data prepared by another analyst. The

Fifth Circuit in Jenkins followed its decision in Grim and affirmed the denial of habeas

relief because the law does not clearly establish that such testimony violates Bullcoming

or other clearly established federal law as determined by the Supreme Court. This order is

entered to advise the parties and the district judge of this additional authority in support of

the Report and Recommendation.

        THUS DONE AND SIGNED in Shreveport, Louisiana, this 14th day of December,

2018.




                                         Page 2 of 2
 
